Citation Nr: 1210020	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  08-24 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to December 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran presented testimony at a Board hearing in September 2010, and a transcript of the hearing is associated with his claims folder. This matter was remanded in December 2010 for further development.  

In the Board's 2010 remand, it was noted that the issue of entitlement to service connection for an eye disability had been raised by the record (see hearing transcript), but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board referred this issue to the AOJ for appropriate action.  However, it is unclear from a review of the claims file whether any action has been taken on this claim, and it is once again referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In December 2010, the Board remanded this claim to obtain a medical opinion of record as to the etiology of the Veteran's headache disorder.  The examiner was specifically directed to "reconcile any opinions with the April 1972 headache complaint, the post-service medical evidence, and the Veteran's testimony" (emphasis added).  

Unfortunately, the VA examiner indicated in the June 2011 examination report that the transcript of the Veteran's September 2010 Board hearing was not in evidence.  Whether or not that was the case, a review of the claims file reveals that the transcript from the hearing is currently of record and is located approximately 5/8th of an inch from the top of the claims folder.  

The Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  As such, this claim must be returned for the examiner to comply with the Board's instructions.
 
The examiner was also asked to address whether it was at least as likely as not (a probability of at least 50 percent) that any current headache disability either began in or was otherwise caused by the Veteran's service, including an April 1972 headache complaint.  Following examination, the examiner stated that there may be a passing similarity to the headache described in the optometry note, but that he was still unable to establish a nexus between the Veteran's current complaints and service without resorting to speculation.  

It is noted that VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, the Court of Appeals for Veterans Claims did find in Jones that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  

Further, the Court indicated the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition, or that the actual cause cannot be selected from multiple potential causes.

As such, the examiner should be requested once again to render an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current headache disability either began in or was otherwise caused by the Veteran's service, including his April 1972 headache complaint.  If the examiner is unable to render such an opinion, he should explain why in detail.  

The Board had also asked the examiner to render an opinion as to whether the Veteran's headaches were aggravated by his diabetes mellitus, but, while the examiner did find that the Veteran's diabetes mellitus did not cause the Veteran's reported headaches, he did not address whether the diabetes mellitus aggravated any headache disorder.  This point should be clarified on remand.  

Lastly, the Veteran submitted additional evidence in December 2011.  That evidence was forwarded by the AMC to the Board in December 2011 without initial RO/AMC consideration of it.  Accordingly, on remand the RO/AMC should consider the additional evidence in the first instance.  38 C.F.R. § 19.9.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who completed the June 2011 examination, or if he is not available to another examiner.  If an examination is considered to be necessary to address the following questions, one should be scheduled.  A complete rationale should be provided for any opinion expressed.


The examiner should consider all information in the Veterans claims folder including his testimony at the September 2010 Board hearing and then:

a)  provide an opinion as to whether it is at least as likely as not (a probability of at least 50 percent) that any current headache disorder either began in or was otherwise caused by the Veteran's service, including the April 1972 headache complaint, considering all relevant information of record, including the September 2010 hearing transcript.  If the examiner cannot resolve the question posed without speculation, a thorough explanation should be provided why this is so, which should consider what additional information would be necessary to render such an opinion.  

b)  provide an opinion as to whether it is at least as likely as not (50 percent or greater) that any current headache disorder was aggravated by the Veteran's diabetes mellitus (meaning that the underlying headache disorder was permanently worsened, beyond the natural progression of the disorder, by the diabetes). 

2.  Then, readjudicate the Veteran's claim in light of all evidence added to the record since the November 2011 supplemental statement of the case, including the evidence received at the AMC in December 2011.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


